                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

 JOSEPH BECKER,                                          Case No. 1:16-cv-00828-AWI-JDP
                           Plaintiff,
                                                         ORDER & WRIT OF HABEAS CORPUS
                                                         AD TESTIFICANDUM
 v.
                                                         DATE: April 23, 2020
                                                         TIME: 1:00 p.m.
 L. CARTAGENA, et al.,
                   Defendants.

        Joseph Becker, an inmate almost known as Cinnamon Becker, CDC #F46642, a
necessary and material witness for the plaintiff in proceedings in this case on April 23, 2020, is
confined at Sierra Conservation Center, 5100 O’Byrnes Ferry Road, Jamestown, CA 95327, in
the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Erica P. Grosjean by telephone1 from his present institution of
confinement on April 23, 2020, at 1:00 p.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above by telephone to testify before the
United States District Court at the time and place above, and from day to day until completion of
court proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Sierra Conservation Center

       WE COMMAND you to produce the inmate named above by telephone to testify before
the United States District Court at the time and place above, and from day to day until
completion of the proceedings, or as ordered by the court; and thereafter to return the inmate to
the above institution.

///
///
///
///

       1
           The telephone number for the conference is 1-888-251-2909. The passcode is 1024453.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


Dated:    March 30, 2020
                                              UNITED STATES MAGISTRATE JUDGE
